By the Court.
.There was no need, in this case, of statement or declaration. Nevertheless, if the plaintiff thought proper to make a statement, and did make one, by which it appeared that he had no cause of action, he cannot recover. But that is not the case. The objection is, that the plaintiff calls himself the indorsee of a single bill. But this is not an express averment that the action was founded on a specialty or sealed bill, especially as it is said, that the note was dated the 6th of November, 1815. The word note is not usually applied to sealed bills. But even if it had been a specialty, it is assignable by Act of Assembly, and the indorsee may be understood the assignee, and so we should certainly understand it, rather than reverse this judgment. It is the opinion of the Court, therefore, that the judgment should be affirmed.
Judgment affirmed.